Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The response filed July 20, 2021 is acknowledged.  Claims 1-20 are pending and will be examined.

Terminal Disclaimer
The terminal disclaimer filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application 16,777,700 and US Patent 10,731,220, 10,538,814 and 10,557,172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There are references that teach aspects of the method but would not render the claims obvious over these references because there is no motivation to modify to include both multiplex using universal or common primers and a second step of nested amplification on the same multiplex amplified targets and where the samples include cell-free nucleic acids.  The closest reference, Chuu et al. (US Patent 8,318,430; November 2012, IDS reference) and additional references which include Shi et al. (WO2011023078; March 2011) and Colston et al. (US PgPub 20100173394; July 2010) each teach portions of the method, as claimed, including samples that include cell-free plasma and separate teachings of ligation-mediated, nested and/or multiplex amplification.  However, there is not sufficient motivation to pull together these separate teachings to arrive at the invention, as claimed.  Furthermore, while Chuu teaches multiplex amplification of cell free samples using six primer pairs and separately teaches nested amplification (see Figure 26), Chuu does not teach or suggest multiplex amplification of at least ten targets simultaneously or while using nested rounds of amplification which include both a universal and target specific primer.  Therefore, the claims are free of the art, novel and non-obvious and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637